Citation Nr: 1105677	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-30 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 2, 2005, 
for a grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether the March 1975 rating decision, which denied 
entitlement to service connection for a psychiatric disorder, 
should be reversed or revised on the grounds of clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1974.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, which granted 
service connection for PTSD and assigned a 30 percent rating 
effective March 2, 2005.  In July 2006, the Veteran filed a 
notice of disagreement appealing the effective date for the grant 
of service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Veteran's initial claim for service connection for a 
psychiatric disorder was received in September 1974 and denied in 
a March 1975 rating decision.  The Veteran was notified of the 
decision and his appellate rights in April 1975.  He did not 
appeal that decision and it became final under the law and 
regulations then in effect.  38 U.S.C. § 4005(b)(c) (1970); 38 
C.F.R. § 19.118(a) (1974).  

In March 2005, the Veteran applied to reopen a claim for service 
connection for a psychiatric disorder.  In a June 2006 rating 
action, the RO granted entitlement to service connection for PTSD 
and assigned a 30 percent disability rating, effective March 2, 
2005, the date of receipt of the claim to reopen.  The Veteran 
disagreed with the effective date and this appeal ensued.  

The Board observes that the argument presented in the Veteran's 
July 2006 notice of disagreement amounts to a claim of clear and 
unmistakable error (CUE) in the March 1975 rating denial of 
service connection for a psychiatric disorder diagnosed as 
chronic anxiety reaction.  Specifically, the Veteran alleges 
error, asserting that the same facts and same psychiatric 
disorder that served as the basis for the grant of service 
connection for PTSD in June 2006 were present at the time of the 
March 1975 denial, and that his claim should have been granted at 
that time.  38 C.F.R. §§ 3.104(a), 3.105(a) (2010).  

CUE is a very specific and a rare kind of error.  It is the kind 
of error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the presence of 
error is accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be CUE.  
Fugo v. Brown, 6 Vet. App. 40 (1993). Consequently, allegations 
of CUE must be brought with specificity.  Phillips v. Brown, 10 
Vet. App. 25 (1997).

If the evidence establishes CUE, the prior decision must be 
reversed or revised, and the decision constituting the reversal 
or revision has the same effect as if the decision had been made 
on the date of the prior decision.  38 U.S.C.A. § 5109A (West 
2002). 

In light of the nature of a claim of CUE, the Board finds that it 
is inextricably intertwined with the issue of entitlement to an 
effective date earlier than March 2, 2005, for a grant of service 
connection for PTSD.  As such, the CUE issue must be resolved 
prior to further consideration of the earlier effective date 
issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.	Adjudicate the Veteran's claim that the RO 
committed CUE in the March 1975 denial of 
entitlement to service connection for a 
psychiatric condition, diagnosed as 
chronic anxiety reaction.  Should the RO 
deny the CUE claim, the Veteran must be 
notified of that decision and informed of 
his appellate rights.  Should the Veteran 
perfect an appeal, the CUE issue should be 
sent to the Board for consideration.

2.	Readjudicate the Veteran's claim of 
entitlement to an earlier effective date 
for the grant of service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

